DETAILED ACTION

Election/Restrictions
Applicant’s election of claims 1-16 in the reply filed on March 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because 
In figures 3a and 3b, reference character 400 points to vacuum tubes, which lead to confusion as reference character 404 is associated to the vacuum tube;
the following reference character(s) not mentioned in the description: 403 in figure 3b.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8, 10 and 16are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata (US 2011/0199432).
In regards to claim 1, Sakata teaches an inkjet head (10, fluid dispenser) comprising:
a nozzle body (23) comprising a nozzle plate (31, dispenser faceplate) with a holes (31a, ejection port) (fig.  4-6; para. 74, 90-91);
a nozzle guard (24, dispenser guard) comprising a slit (24c, opening) which allows fluid/ink exiting from the hole to flow to a drainage structure of a top portion-24a of the nozzle guard connected to a suction port (15a) and suction flow path (15) (fig. 3-6; para. 99-106), the nozzle guard is space from the nozzle plate with a gap small enough to attract the fluid accumulated around the slit flows into the suction flow path (fig. 9a-d).
In regards to claim 4, Sakata teaches the suction port is proximate to trench which is formed at a peripheral region of the nozzle guard (fig. 4, 9a-d).
In regards to claim 5, Sakata teaches the nozzle guard comprises geometric structures of dented portion-24x (fig. 12a; para. 157) or annular protruding wall-24y (fig. 12b; para. 157) or the dented portion-24x and the annular protruding wall-24y (fig. 12c; para. 159), where the geometric structure surround the slit-24c.
In regards to claims 8 and 10, Sakata teaches the nozzle guard extends along a row of holes (31a, ejections ports) on the nozzle plate (fig. 6), where the nozzle guard comprises geometric structures of at least the dented portion-24x and the annular protruding wall-24y which provide a plurality of channels (fig. 12c; para. 159).
In regards to claim 16, Sakata teaches a suction pump (16, negative pressure source) provide negative pressure to the suction flowpath-15 (fig. 4-5; para. 106-107) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata as applied to claims 1, 4-5, 8, 10 and 16 above.
In regards to claims 2-3, Sakata has been discussed above, but does not explicitly teach the gap between the faceplate and the dispenser guard is less than 100 m or the dispenser guard has a thickness smaller than 200 m.
However, Sakata teaches the nozzle guard is spaced apart from the nozzle plate (fig. 4-, 9a-d).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have sized the nozzle guard with a thickness of less than 200 m and provide a gap between nozzle guard and nozzle plate of less than 100 m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  (MPEP-2144.05-II-A)

 Allowable Subject Matter
Claims 6-7, 9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 6, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the plurality of geometric structures comprises: at least two 
In regards to claim 9, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the plurality of geometric structures comprises: at least two rows of ribs arranged along two respective elongate sides of the opening; and at least two columns of ribs arranged along two respective lateral sides of the opening, as recited in the claim.
In regards to claim 11, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the plurality of geometric structures comprises: a plurality of rows of first ribs each being arranged along an elongate direction of the opening; a plurality of columns of second ribs each being arranged along a direction perpendicular to the elongate direction of the opening, wherein the rows of first ribs and the columns of second ribs are so arranged that each of the opening is surrounded by the first ribs at two elongate sides and the second ribs along two lateral sides thereof, as recited in the claim.  Claims 12-14 are dependent on claim 11.
In regards to claim 15, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the dispenser guard further comprises a mesh surrounding the opening, as recited in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717